Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 February 2022 has been entered.

Claim Status
Applicant’s claim amendments and arguments in the response filed 29 March 2022 are acknowledged.
Claims 1-11 & 14-19 are pending. 
Claims 15-19 are new.
Claims 12 & 13 are cancelled.
Claims 2-11 & 14 are withdrawn. 
Claims 1 & 15-19 are under consideration. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Examination on the merits is extended to the extent of the following species:
Type of fabric-woven, non-woven, or semi-absorbent: Woven;
Number of textile layers to the glove: One; 
Type of Fiber-cellulosic or thermoplastic: Thermoplastic/non-cellulosic;
Type of Disinfectant-Alcohol;
Structure/arrangement of glove-Glove With Fingers.

Objections/Rejections
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the number “1” followed by an arrow.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	To obviate the objection, Applicant may wish to consider amending the drawing to remove the numeral “1” and the arrow.
Specification
The disclosure is objected to because of the following informalities: The specification does not mention the following reference character “1” followed by an arrow which is present in the drawings.  
Appropriate correction is required.
To obviate the objection, Applicant may wish to consider amending the drawing to remove the numeral “1” and the arrow.

Claim Objections
Claims 15-19 are objected to because of the following informalities:  The preamble of claims 15-19 are not written in parallel to claim 1. Claim 1 recites “A glove” while claims 15-17 recite “The antibacterial, antiviral, glove of claim 1…”  (emphasis added).
Appropriate correction is required.
To obviate the objections, Applicant may which to consider amending the preamble of claims 15-19 to “The glove of…”

Claims 18 & 19 are also objected to because “glove” is not conjugated correctly and the preamble is not written in parallel to claim 1. Claims 18 and 19 depend from claim 1 and claim 1 is drawn to a glove (i.e. a single article).  Claim 18 and 19 incorrectly recite “The antibacterial, antiviral, gloves of claim 1” (i.e. a plural articles).
Applicant may wish to consider whether amending the preamble of claims 18 & 19 to be in parallel with claim 1 and amending the body of the claims to recite a plurality of gloves as recited by claim 1 would obviate the objection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
New claim 17 recites “the glove is comprised of a single piece of material, with no stitches or other fabric or material of any kind.” The reply filed 29 March 2022 does not state where support may be found. Claim 17 and claim 1 (from which claim 17 depends) are generic to the material of the glove beyond that the material is absorbent or semi-absorbent. However, the specification only contemplates the glove being free from stitches or other fabric or material when it is a single material made from polyester, polypropylene, cotton, wood pulp and/or rayon fibers (see the Example at paragraph [0035]). The claim amendments change the scope of the disclosure; thereby, constituting new matter.  
New claim 18 recites the “plastic container with a flap on the top” (emphasis added). The reply filed 29 March 2022 does not state where support may be found. A cursory search of the specification shows that the impregnated gloves “may be provided in a plastic container with a resealable open and closed flap” [0022]. However, no description appears to be present within the instant specification for the location of the flap on the container. The newly added limitation that the flap is on the top of the container is not contemplated by as-filed specification (emphasis added). Thus, the claim amendments change the scope of the disclosure; thereby, constituting new matter.  
New claim 19 recites the gloves “are stored in a stack, flat, in the plastic container.” The reply filed 29 March 2022 does not state where support may be found. Following a search of the specification, no support appears to be present for the recitation that the gloves are stored flat. Thus, the claim amendments change the scope of the disclosure; thereby, constituting new matter.  
Applicant is invited to indicate by page and line number where support may be found.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the loading level" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The analysis is the same for claim 16.
Claim 15 also recites the limitation "the disinfectant composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The analysis is the same for claim 16.
Claim 15 also recites the limitation "the dry weight " in line 2.  There is insufficient antecedent basis for this limitation in the claim. The analysis is the same for claim 16.
Applicant may wish to consider whether a claim 15 amendment to recite “wherein the glove is saturated with the antibacterial and antiviral composition with a loading level from about 1.0 to about 10 times the glove’s dry weight” would obviate the rejection. The analysis is similar for claim 16.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation of a loading level from “about 2.5 to about 7.5…times the dry weight of the glove”, and the claim also recites “about 3 to about 6 times the dry weight of the glove” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The metes and bounds of claim 17 are unclear because the claim is contradictory.  Claim 17 recites “the glove is comprised of a single piece of material.” The term, “comprised”, permits inclusion of additional reagents, fabric, thread, materials, chemicals, etc. However, claim 17 subsequently recites “with no stitches or other fabric or material of any kind”.  Because the metes and bounds of the claim are unclear, the claim is indefinite.
Claim 19 is contradictory. Claim 19 recites “stored in a stack, flat, in a plastic container”. Stacks are inherently not flat, they have a vertical rise. As such, the claim is indefinite because it contradicts itself, making it unclear.
Claim 19 recites the limitation "the plastic container” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Applicant may wish to consider whether the amendment to recite “in a plastic container” would obviate the rejection. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends from claim 1. Claim 1 is a closed claim using consisting of language. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948; see MPEP 2111.03.II). However, claim 17 broadens claim 1, rather than limiting it, by opening the claim to unrecited structures, materials, chemicals and/or compositions for the glove by reciting “the glove is comprised…”. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004; See MPEP 2111.03.I.). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2015/0071978) and as evidenced by Alcohol (Stedman’s Medical Dictionary 2008).
Note: Claims 18 & 19 are directed to intended use for the antibacterial, antiviral gloves and does not further limit the gloves.
With regard to claims 1 & 17-19, and the elected species, Chang teaches a clothing and covering system made from a fabric having medication which may be alcohol applied to it (i.e. imbedded; title; [0062]; Chang’s claims 2 & 6). Chang teaches an embodiment in which the fabric contains a cleansing agent, which may be alcohol, in it to eliminate bacteria and odor, being less likely to be contaminated and emit odor ([0055] & [0056]).  As evidenced by the instant specification, hand sanitizing compositions comprising an alcohol are generally used to kill viruses and may be viricidal for the SARS2-COV 2 virus and variants (instant specification-paragraph [0034]). As evidenced by Alcohol, alcohol is a disinfectant (i.e. a composition that destroys, inactivates, or significantly reduces pathogenic agents (as bacteria, viruses and fungi)). Thereby, Chang’s alcohol imbedded glove is necessarily antibacterial and antiviral since it compromises alcohol. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Chang teaches the fabric of the clothing and covering system may be fashioned into a glove ([0015] & [0016]; Chang’s claim 1).  Chang teaches the clothing and covering system of their invention has the feature of being seamless (i.e. formed from a single piece of material with no stitches or fabric or material of any kind; [0017]). Chang teaches the clothing and covering is one layer by teaching an embodiment of leakproof clothing and covering created from “a single layer of waterproof fabric” [0052]. Chang teaches the waterproof fabric may be synthetic fabric including viscose and polyethylene (i.e. thermoplastic; [0024]). Chang teaches the second embodiment of waterproof fabric is such that the waterproof fabric is interwoven with elastic fabric (i.e. the fabric is woven and is an interweave fabric; [0049]). With regard to claims 18 & 19, the limitations are drawn to an intended use for the claimed gloves. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Chang teaches alcohol imbedded gloves that are a single layer of woven or non-woven material that is a thermoplastic material which anticipate or render obvious those claimed, therefore the claims have been met.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04).  
While there is not a single example comprising the claimed combination of disinfectant/hand-sanitizing composition (i.e. alcohol) and structural organization (i.e. a glove comprising a single woven layer of a thermoplastic fiber in which the alcohol is imbedded), the glove and single layer of a woven thermoplastic fiber imbedded with a disinfectant/alcohol are included among short lists of embodiments and reagents.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.
Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang [as evidenced by Alcohol], as applied to claims 1 & 17-19 above, and further in view of Hill (US 2005/0159063).
Note: As above.
With regard to claims 15 & 16, and the elected species, Chang teaches a glove imbedded with alcohol (i.e. disinfectant). Chang teaches an embodiment in which the fabric contains a cleansing agent, which may be alcohol, in it to eliminate bacteria and odor, being less likely to be contaminated and emit odor ([0055] & [0056]).  
Chang does not teach the loading level of the disinfectant composition to the dry glove weight. This deficiency is addressed by Hill.
In the same field of invention, Hill teaches a disposable substrate which may be a glove [0028]. The substrate can be used for cleaning, disinfectancy, or sanitization [0201].  Hill teaches the cleaning substrate, upon which the cleaning composition is loaded thereon, is made of an absorbent/adsorbent material with the loading ratio of the cleaning composition onto the cleaning substrate being about 2-5:1, and typically about 3-4:1 (i.e. 2-5 times the dry weight of the glove; 3-4 times the dry weight of the glove; [0102]). Hill teaches the cleaning compositions loaded on the substrate may include short chain alcohols that are, for example ethanol or isopropyl alcohol, as mildewstat or bacteriostat [0140]. Hill also teaches inclusion of alkanols (i.e. alcohols) including methanol, ethanol and isopropanol, as suitable organic solvents for use in the cleaning composition [0135].
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Here, at least rationale (C) may be employed in which it would have been obvious to a person of ordinary skill in the art to have modified Chang’s cleaning glove by adding the alcohol/cleansing ingredient to a loading level of about 2-5 times the dry weight of the glove as suggested by Hill because Chang and Hill are both directed to cleaning gloves comprising ethanol and it is obvious to use a known technique to improve similar devices in the same way. The ordinary would have been motivated to do so, with an expectation of success, in order to load the glove with the amount of alcohol which is art recognized as suitable for cleaning due its solvent, bacteriostatic and mildewstatic properties. 
With regard to the recited loading level of disinfectant/alcohol, the combined teachings of Chang and Hill teach the loading level of disinfectant/alcohol with values which overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 1, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Norton-Triggs (Published 2008; Applicant Supplied IDS: 04/15/2021; previously cited) and as evidenced by Alcohol (Stedman’s Medical Dictionary 2008). 
Note: Claims 18 & 19 are directed to intended use for the antibacterial, antiviral gloves and does not further limit the gloves.
With regard to claims 1, 18 & 19, and the elected species, Norton-Triggs teaches a cleaning glove comprising four enclosures for each finger and an enclosure for the thumb (i.e. fingered glove; Figures 1 & 2; pg. 6, ll. 25-30). Norton-Triggs teaches the glove may be one-layer also teaching “[i]n one embodiment, the entire enclosure is formed from the absorbent material” (pg. 7, ll. 1-10). Norton-Triggs in the claims further teaches the composition is one layer in claim 1 by reciting;
 “ [a] cleaning article comprising a flexible enclosure for enclosing the hand of a user, the enclosure comprising an opening for receiving the hand of a user and for extending around the wrist or lower arm of the user when in use, at least a portion of the outer surface of the enclosure being formed from an absorbent material,  absorbent material being impregnated with a liquid cleaning composition, the enclosure being of a size such that the article may be easily everted during removal from the hand of a user” (claim 1). 

Norton-Triggs implicitly teaches their article is saturated by teaching “[t]he absorbent material may be any suitable material that may be impregnated with a liquid cleaning composition. Suitable materials are well known in the art and are available commercially. The material may be a woven material” (emphasis added; pg. 5, ll.15-25). Norton-Triggs teaches “[t]he absorbent material may be any suitable material that may be impregnated with a liquid cleaning composition… the material may comprise synthetic fibrous material, in particular polymer fibres, for example polyester or viscose” (i.e. a thermoplastic fiber; emphasis added; pg. 5, ll. 15-25. Norton-Triggs teaches the liquid composition present in the glove composition may comprise an organic solvent, examples of which include alcohols, in particular the lower alcohols (i.e. a hand sanitizing composition which is also a preservative; pg. 6, ll.1-5). As evidenced by the instant specification, hand sanitizing compositions comprising an alcohol are generally used to kill viruses and may be viricidal for the SARS2-COV 2 virus and variants (instant specification-paragraph [0034]).  As evidenced by Alcohol, alcohol is a disinfectant (i.e. a composition that destroys, inactivates, or significantly reduces pathogenic agents (as bacteria, viruses and fungi)). Thereby, Norton-Triggs’ alcohol imbedded glove is necessarily antibacterial and antiviral since it compromises alcohol. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
While there is not a single example comprising the claimed combination of disinfectant/hand-sanitizing composition (i.e. alcohol) and structural organization (i.e. a glove comprising a single woven layer of an absorbent thermoplastic fiber in which the alcohol is impregnated), the glove and single layer of a woven thermoplastic fiber infused with a disinfectant/hand-sanitizing composition (i.e. alcohol) are included among short lists of embodiments and reagents.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.

Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Norton-Triggs as applied to claims 1, 18, & 19 above, and further in view of Hill (US 2005/0159063).
*Note: As above.
With regard to claims 15 & 16, and the elected species, the teachings of Norton-Triggs is described above. Norton-Triggs teaches an alcohol imbedded glove that may be used for cleaning.
Norton-Triggs does not teach the loading level of the disinfectant composition to the dry glove weight. This deficiency is addressed by Hill.
In the same field of invention, the teachings of Hill are described above. In brief, Hill teaches a disposable substrate which may be a glove [0028]. The substrate can be used for cleaning, disinfectancy, or sanitization [0201].  Hill teaches the cleaning substrate, upon which the cleaning composition is loaded thereon, is made of an absorbent/adsorbent material with the loading ratio of the cleaning composition onto the cleaning substrate being about 2-5:1, and typically about 3-4:1 (i.e. 2-5 times the dry weight of the glove; 3-4 times the dry weight of the glove; [0102]). Hill teaches the cleaning compositions loaded on the substrate may include short chain alcohols that are, for example ethanol or isopropyl alcohol, as mildewstat or bacteriostat [0140]. Hill also teaches inclusion of alkanols (i.e. alcohols) including methanol, ethanol and isopropanol, as suitable organic solvents for use in the cleaning composition [0135].
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Here, at least rationale (C) may be employed in which it would have been obvious to a person of ordinary skill in the art to have modified Norton-Triggs’ cleaning glove by adding the alcohol/cleansing ingredient to a loading level of about 2-5 times the dry weight of the glove as suggested by Hill because Norton-Triggs and Hill are both directed to cleaning gloves comprising ethanol and it is obvious to use a known technique to improve similar devices in the same way. The ordinary would have been motivated to do so, with an expectation of success, in order to load the glove with the amount of alcohol which is art recognized as suitable for cleaning due its solvent, bacteriostatic and mildewstatic properties. 
With regard to the recited loading level of disinfectant/alcohol, the combined teachings of Norton-Triggs and Hill teach the loading level of disinfectant/alcohol with values which overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues Norton-Triggs has more than one type of material making up the glove; one is absorbent and one is non-absorbent while new claim 1 states the glove is made up of only one type of material (reply, pg. 6-8). Applicant points to the embodiments in which the glove “will be made of only one type in the end” (reply, pg. 7). Applicant points to the drawings of Norton-Triggs to show that Norton-Triggs’ glove shows more than one type of material in the construction (reply, pg. 8).
This is not persuasive. First, with regard to Applicant’s argument that their glove is made up of only “one type of material”, this is not reflected in instant claim 1. Instant claim 1 recites that the glove is a single layer. This single layer may be woven or non-woven absorbent or semi-absorbent material (i.e. that is 4 different types of material). Thereby, Applicant’s argument is not commensurate with the scope of the claims.  Applicant is also arguing unrecited features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regard to the Applicant’s argument that Norton-Triggs’ drawings show more than one type of material in the construction, Applicant is arguing a preferred embodiment. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).   In the instant case, Norton-Triggs in claim 22, recites the enclosure/glove is formed entirely of the absorbent material (i.e. it is only one type of material, the absorbent material). 

Pertinent Prior Art Not Relied Upon For Rejection
Applicant is reminded of the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. US Patent No. 4,997,105 (Published: 1991) teaches a container for storing a plurality of gloves and individually dispensing the gloves (abstract).  The gloves “are packed into [the] container stacked flatly upon one another…” (col. 4, ll. 30-45). The container has a flap (14) and the gloves are dispensed from the top (Figure 1; col. 5, ll. 50-60). The container may be fabricated from plastic (col. 4, ll. 20-30).

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619           /NICOLE P BABSON/                                                   Primary Examiner, Art Unit 1619